SUMMARY ORDER
Hui Chen, pro se, petitions for review of the BIA’s denial of his motion to reconsider its affirmance of Immigration Judge (“IJ”) Sandy Horn’s denial of his claims for asylum and withholding. We presume the parties’ familiarity with the underlying facts and procedural history of the case.
This Court reviews the BIA’s denial of a motion to reconsider for abuse of discretion. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006). A motion to reconsider must be filed with the BIA within 30 days after the mailing of the BIA’s previous decision. 8 C.F.R. § 1003.2(b)(2). Because Chen filed his motion over a year after the BIA’s denial of his appeal, it was not an abuse of discretion for the BIA to deny it as untimely.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appel*49late Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).